DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Applicant’s reply dated 06 September 2022 to the previous Office action dated 06 June 2022 is acknowledged. Pursuant to amendments therein, claims 21-22, 25-27, 30-31, 35-37, and 41-42 are pending in the application.
A new claim objection is made herein in view of applicant’s claim amendments.
A new rejection under 35 U.S.C. 112 is made herein in view of applicant’s claim amendments.
The rejection under 35 U.S.C. 103 made in the previous Office action is withdrawn in view of applicant’s claim amendments, but a new (modified) rejection under 35 U.S.C. 103 is made herein in view of applicant’s claim amendments.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to Japan 2015-097252. The certified copy has been filed in parent Application No. 15/572,380, filed on 07 November 2017.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 12 May 2015. It is noted, however, that applicant has not filed a certified copy of the Japan 2015-097253 application as required by 37 CFR 1.55.  Although applicant filed a copy of a certified copy of the Japan 2015-097253 application via EFS Web on 06 September 2022, such filing does not comply with the requirement in 37 CFR 1.55(g) for a certified copy.  See MPEP 215(II)(“A copy of the certified copy filed by applicant, including a copy filed via EFS Web, will not satisfy the requirement in 37 CFR 1.55(g) for a certified copy.”).

Claim Objections
Claims 21 and 26 are objected to because of the following informalities: the phrase “from 50% by weight” should be changed to “at least 50% by weight” for proper grammar.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22, 25-27, 30-31, 35-37, and 41-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 26 recite “a fixing composition”, but the application does not define what the required elements of a fixing composition are, nor is there a specific art-defined meaning for fixing composition, and thus the boundaries of the claims are indefinite.  Although the application does recite “an oxidizing composition (oxidation stage, also called fixation)” at page 1 line 16, such is not a definition of a fixing composition, and moreover instant claims 36 and 42 indicate that the composition in the instant claims may comprise some oxidizing agent (less than about 1%), which is contrary to the claimed recitation of no application of a fixing composition if a fixing composition means a composition comprising oxidizing agent, and thus the scope of the claims is indeterminate and indefinite.  In the interest of compact prosecution, “a fixing composition” is interpreted herein as a composition comprising less than about 1 wt% oxidizing agent (such that claims 36 and 42 need not be additionally rejected under 35 U.S.C. 112(d) if “a fixing composition” was simply interpreted as a composition comprising oxidizing agent (any amount)).  Claims 22, 25, 27, 30-31, 35-37, and 41-42 are rejected as depending from a rejected claim without remedying such deficiency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 21-22, 25-27, 30-31, 35-37, and 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinmaster et al. (WO 2012/027369 A2; published 01 March 2012; of record).
Weinmaster et al. discloses a method of shaping hair comprising applying an aqueous fixing composition to the hair comprising an amino acid, a carboxylic acid, and a hair conditioning agent, and shaping the hair (claim 1) wherein the aqueous fixing agent further comprises an additional amino acid such as glycine, alanine, and/or proline (i.e., an organic acidic agent having pKa of 2.34 or 1.99) (claim 6) wherein the hair is rinsed with water after application of the reducing composition (i.e., before application of the fixing composition) (claim 12) wherein shaping comprises treatment with a curling iron thereby shaping the hair (claim 17) wherein the amino acid may be for example arginine or histidine (i.e., an organic alkaline agent having a pKa of 9.09 or 9.17) (paragraph [0017]) wherein the amino acid is present in the fixing composition in a concentration of about 0.1-10 wt% (paragraph [0018]) wherein the carboxylic acid in the fixing composition may be for example glycolic acid at a concentration of 1 wt% (Example 3; paragraph [0057]; claim 5) wherein the primary solvent in the fixing composition is water which may be included therein for example at a concentration of 74.8 wt% (paragraphs [0031], [0057]; Example 3) wherein the fixing composition may include a hydrophilic colloid such as hydroxyethylcellullose (i.e., a cellulose derivative) (paragraph [0036]) at a concentration of 0.7 wt% and contains no ammonia or methionine (Example 3; paragraph [0057]) wherein the fixing composition does not require oxidizing agents (paragraph [0013]) wherein the pH of the fixing composition generally ranges from about 3 to about 7, and may be adjusted if desired using a pH-modifying agent such as sodium hydroxide or potassium hydroxide (i.e., alkaline agent, alkaline metal hydroxide) typically in an amount of about 0.01-10 wt% (paragraph [0032]) wherein straight iron or curling iron is hot (paragraph [0052]) wherein straightening or shaping steps may be conducted after application of the fixing composition and a straight iron typically heats at a temperature of about 400-450F (paragraph [0044]).
Although Weinmaster et al. does not disclose a particular example comprising all elements as discussed above, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Weinmaster et al. as discussed above and to practice a method including all elements as discussed above, with a reasonable expectation of success.
Regarding the claimed 2-10 wt% organic alkaline agent, the disclosed concentration range of about 0.1-10 wt% as discussed above overlaps such claimed concentration range.  Regarding the claimed 0.5-2 wt% polymeric thickener, the disclosed concentration of 0.7 wt% as discussed above falls within such claimed concentration range.  A prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Regarding the claimed pH range of about 9-11, although Weinmaster et al. discloses a general pH range of about 3 to about 7, Weinmaster et al. also discloses that the pH may be adjusted as desired, and thus it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Weinmaster et al. as discussed above and to optimize the pH of the fixing composition by varying the value thereof using pH-modifying agent such as sodium hydroxide or potassium hydroxide (i.e., alkaline agent, alkaline metal hydroxide) in an amount of about 0.01-10 wt% as suggested by Weinmaster et al., with a reasonable expectation of success.  See MPEP 2144.05(II).
Regarding the claimed heating at 50-250 °C, although Weinmaster et al. does not specifically disclose such temperature range, Weinmaster et al. discloses that both straight iron and curling iron are hot and discloses that a straight iron typically heats at a temperature of about 400-450F as discussed above, and thus it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Weinmaster et al. as discussed above and to practice the method of Weinmaster et al. as discussed above wherein a curling iron is heated to 400-450F (i.e., about 204-232 °C), with a reasonable expectation of success, given that Weinmaster et al. equates straight iron and curling iron as both being hot and teaches that heat may be about 204-232 °C.
Regarding the claimed heating time range of 1 minute to 2 hours, although Weinmaster et al. does not disclose such time range, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize hair curling by varying the time spent using the curling iron in the method of Weinmaster et al. as discussed above through routine experimentation in order to impart the desired amount of curling to the hair, with a reasonable expectation of success.  See MPEP 2144.05(II).
Regarding the claimed recitation of “wherein the method does not include application of a fixing composition”, such recitation of “a fixing composition” is indefinite as discussed above, but is interpreted herein as a composition comprising less than about 1 wt% oxidizing agent as discussed above, which would include a composition with no oxidizing agent, and Weinmaster et al. suggests no oxidizing agents in the fixing composition as discussed above.
Further regarding claim 26, with respect to the claimed 5-15 wt% organic acidic agent, the disclosed concentration range of about 0.1-10 wt% of amino acid as discussed above overlaps such claimed concentration range.  A prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Further regarding claim 31, the claimed concentration range of about 0.1-20 wt% overlaps the disclosed range of about 0.1-10 as discussed above, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Further regarding claims 35-36 and 41-42, the method and composition of Weinmaster et al. as discussed above contains no thiol compound, and contains less than about 1 wt% reducing agent or oxidizing agent, in that the claimed range of less than about 1 wt% can range in value to plus or minus 10%, thus encompassing a claimed range of less than 1.1 wt%, which encompasses the disclosed concentration of 1 wt% glycolic acid reducing agent.

Response to Arguments
Applicant's arguments filed 06 September 2022 have been fully considered but they are not persuasive.
Applicant argues that Weinmaster et al. requires application of fixing compositions (remarks page 8).  In response, although Weinmaster et al. discloses application of a composition that it refers to as a fixing composition, Weinmaster et al. discloses that such fixing composition requires no oxidizing agents, and as discussed above the use of the term “fixing composition” renders the claims indefinite but in the interest of compact prosecution the term is interpreted as a composition comprising less than about 1 wt% oxidizing agent (which includes no oxidizing agent).  Since the fixing composition of Weinmaster et al. as discussed above includes no oxidizing agent, it is not a fixing composition per the meaning of the instant claims, and thus applicant’s argument is not persuasive.
Applicant argues that the claimed concentration ranges are not significantly different than the tested ranges and thus would be expected to impart the same results as the claimed ranges (remarks page 9).  In response, no evidence is cited to indicating that the ranges are not significantly different, and moreover mere attorney argument regarding the amino acids all having basic side chains and the thickeners all employing the same mechanism are not evidence, and no evidence is pointed to indicating that such basic side chains and thickening method are determinative as to the asserted unexpected results (e.g., perhaps the asserted unexpected results require something other than such basic side chains and thickening method?).  Moreover, about 85% of the constituents of each of the tested compositions are still not disclosed, and thus the evidence is not persuasive that it is commensurate in scope with the claims.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617